Citation Nr: 0940917	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  04-14 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from July 1947 to March 
1969.  He died in October 2001, and the appellant is his 
widow. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a September 2002 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in St. Petersburg, Florida, 
(hereinafter RO).  The case was remanded by the Board in 
February 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The February 2007 remand, in part, directed the RO to obtain 
a medical opinion addressing the relationship between the 
Veteran's death and service or service-connected disability, 
but this was not accomplished.  While the development with 
respect to claims based on exposure to radiation requested in 
the February 2007 remand has been accomplished, with results 
that were negative to the appellant, the reasons for the 
necessity of obtaining a medical opinion were independent of 
this aspect of the appeal as delineated by the Board in the 
February 2007 remand.  (Numerous medical records had been 
subsequently associated with the claims file.)  Moreover, the 
Board is required to insure compliance with the instructions 
of its remands.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the case is REMANDED for the following action:

1.  The RO should also arrange for 
review of the Veteran's claims folders 
by a VA physician with appropriate 
expertise.  The examiner should provide 
an answer to each of the following 
questions:

(a) Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
the Veteran's fatal lung and/or 
secondary liver cancers were 
etiologically related to his service 
(including to any sun exposure 
therein), were manifest within one year 
of his discharge therefrom, or were 
caused or chronically worsened by his 
service-connected disorders (i.e. 
subtotal gastrectomy with hiatal 
hernia, anxiety reaction, right knee 
arthritis, left shoulder bursitis, 
residuals of a right eye pterygium, or 
hemorrhoids)?

(b) Is it at least as likely as not 
that subtotal gastrectomy with hiatal 
hernia caused or contributed 
substantially or materially to the 
cause of the Veteran's death, resulted 
in debilitating effects and general 
impairment of health to an extent 
rendering the Veteran materially less 
capable of resisting the effects of the 
lung and liver cancers, or had a 
material influence in accelerating 
death?

(c) Is it at least as likely as not 
that the Veteran's death was otherwise 
etiologically related to service or to 
a service-connected disability 
(subtotal gastrectomy with hiatal 
hernia, anxiety reaction, right knee 
arthritis, left shoulder bursitis, 
residuals of a right eye pterygium, or 
hemorrhoids)?

The rationale for all opinions 
expressed should be provided.

2.  Thereafter, the claim must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the appellant, the appellant and her 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the Appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


